Citation Nr: 0726182	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased rating for diabetes mellitus, 
currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from July 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
March 2003, which denied the veteran's claim for an increased 
rating for diabetes mellitus.  

In April 2006, the veteran's representative submitted a 
statement stating that the veteran waived RO consideration of 
additional evidence and records he was submitting at a Travel 
Board hearing that date.  There is no evidence in the file 
indicating that the veteran requested or had a hearing, 
Travel Board or otherwise; Board hearing records do not show 
that the veteran had any type of Board hearing.  
Accordingly, the Board assumes that this statement was in 
error.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159 (2006).  The veteran contends that his diabetes 
mellitus has continued to increase in severity.  He was last 
examined for compensation purposes with respect to diabetes 
mellitus in August 2002, and, in light of his contentions 
that the condition has worsened since then, a current 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In 
addition, the veteran states that he receives follow-up care 
at the Marion, Illinois, VA Medical Center (VAMC) and current 
outpatient treatment records should be obtained.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment 
and/or evaluations for diabetes mellitus 
dated from July 22, 2005, to the present 
from the Marion, Illinois, VAMC, to 
specifically include the results of all 
laboratory studies performed for the 
purpose of assessing diabetes mellitus.     

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected diabetes mellitus.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examinations.  The examiner should 
specifically comment on the need for 
regulation of activities, i.e., whether 
symptoms of diabetes mellitus requires 
avoidance of strenuous occupational and 
recreational activities.  The examiner 
should also comment on the presence, 
frequency, and severity of ketoacidosis 
and hypoglycemic reactions, and whether 
there is loss of weight and strength.  
Complications should also be described.  
All findings should be reported in detail, 
and the examiner should provide a 
rationale for all conclusions reached.

3.  Thereafter, adjudicate the veteran's 
claim for an increased rating for diabetes 
mellitus.  If the claim is denied, furnish 
the veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity for response, 
before the case should be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

